IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                     )
                                         )       No. 78527-3-1
                     Respondent,         )
                                         )       DIVISION ONE
              v.                         )
                                         )
FABIAN MARCEL BROWN,                     )       UNPUBLISHED OPINION
                                         )
                     Appellant.          )       FILED:JUL 15 2019
                                         )

       PER CURIAM-Fabian Brown appeals his conviction for theft of a motor

vehicle, arguing that the trial court failed to enter written findings and

conclusions as required by CrR 3.5 and that we must remand for their entry.

But the trial court belatedly entered the findings and conclusions, and Brown

has not alleged any prejudice from their delayed entry despite the opportunity

to do so in a reply brief. Accordingly, a remand is unnecessary. State v.

Cannon 130 Wn.2d 313, 329, 922 P.2d 1293(1996)("Although the practice

of submitting late findings and conclusions is disfavored, they may be

'submitted and entered even while an appeal is pending' if the defendant is

not prejudiced by the belated entry of findings." (quoting State v. McGary, 37

Wn.App. 856, 861, 683 P.2d 1125 (1984)); State v. Gaddy, 114 Wn.App. 702,

705, 60 P.3d 116 (2002), affd, 152 Wn.2d 64, 93 P.3d 872(2004).

      Affirmed.

                     For the Court: